By the Court:
—In 1775, Congress resolved that all prizes should be the right of the captors. They had the prerogative of making war and peace; and, therefore, the jurisdiction in case of prize. This resolution vested a legal right in the captors, to all property taken rightfully at sea. What was a legal capture, was to be determined by the Courts of Admiralty; but, being determined, the legal right was complete. The real meaning of the rule, drat the Courts of Common Law will not take into consideration the incidents of a prize cause, is, that they will not review or draw before them the question of prize, which ought to be determined by the law of nations, and in the Court of Admiralty. Here, the property has been condemned; the Marshall is directed to sell it for the benefit of the captors; and the plaintiff is the agent appointed by the Judged agreeably to the 14th sect. of the act. It is his duty to receive it. To him are intrusted the right's of the absent seamen, and the contingent right of the Pennsylvania Hospital. He seems to be authorised to bring a suit in his own name. Besides, the return of the Marshall is an admission of his right, and a promise to pay.
A motion for a non-suit over-ruled ; and a verdict for the plaintiff.